DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Viera (Reg. No. 63,043) on June 6th, 2022.

The application has been amended as follows: 

In the claims: 

	Claim 1. (Currently Amended) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions that, when executed on the one or more processors, cause the one or more processors to functions comprising:
receiving a set of keywords from a graphical user interface of an electronic device of a user;
pre-processing at least one keyword of the set of keywords;
receiving a hierarchical categorization;
pre-processing at least one category of the hierarchical categorization;
determining a respective similarity between each of the at least one keyword of the set of keywords and each of the at least one category of the hierarchical categorization;
determining a respective first confidence level of a most likely category in the hierarchical categorization for each of the at least one keyword of the set of keywords using the respective similarity between each of the at least one keyword of the set of keywords and each of the at least one category of the hierarchical categorization;
ranking each of the at least one keyword of the set of keywords using a respective importance of each keyword of the set of keywords and the respective first confidence level of the most likely category in the hierarchical categorization; [[and]]
altering a respective arrangement of at least one of the at least one keyword on the graphical user interface on the electronic device of the user based on the ranking; 
determining that (i) a respective second confidence level of one or more keywords of the set of keywords is low when a semantic similarity of a respective top category of the one or more keywords of the set of keywords and the most likely category thereof is diverged, and (ii) the respective importance of the one or more keywords of the set of keywords is high when a divergence of the most likely category is minimal;
generating, by a machine learning algorithm, one or more artificial queries using the one or more keywords of the set of keywords, wherein the one or more artificial queries increase potential categories for the one or more keywords of the set of keywords in the hierarchical categorization, and wherein each artificial query of the one or more artificial queries correctly assigns a respective category of each keyword of the one or more keywords;
facilitating displaying the one or more artificial queries on the graphical user interface of the electronic device of the user;
receiving, from the graphical user interface of the electronic device of the user, an interaction with the one or more artificial queries; and
altering the hierarchical categorization based on the interaction with the one or more artificial queries.

Claim 6. (Currently Amended) The system of claim 1, wherein the respective importance of each keyword of the set of keywords comprises at least one of:
revenue per click within a predefined time period for the keyword;
cost per click [[f]] within a predefined time period or the keyword; or 
total number of clicks within a predefined time period for the keyword.

Claim 9. (Currently Amended) The system of claim 1, wherein determining the respective first confidence level of the most likely category comprises:
determining a respective pairwise cosine similarity between a respective first vector representation of each of the at least one keyword of the set of keywords and a respective second vector representation of each of the at least one category of the hierarchical categorization


Claim 10. (Currently Amended) The system of claim [[1]] 9, wherein determining the respective first confidence level of the most likely category further comprises: 
determining a divergence of (1) the most likely category in the hierarchical categorization for each of the at least one keyword of the set of keywords and (2) a second most likely category in the hierarchical categorization for each of the at least one keyword of the set of keywords







Claim 11. (Currently Amended)  A method being implemented via execution of computing instructions configured to run [[at]] on one or more processors and one or more non-transitory computer-readable media, the method comprising:
receiving a set of keywords from a graphical user interface of an electronic device of a user;
pre-processing at least one keyword of the set of keywords;
receiving a hierarchical categorization;
pre-processing at least one category of the hierarchical categorization;
determining a respective similarity between each of the at least one keyword of the set of keywords and each of the at least one category of the hierarchical categorization;
determining a respective first confidence level of a most likely category in the hierarchical categorization for each of the at least one keyword of the set of keywords using the respective similarity between each of the at least one keyword of the set of keywords and each of the at least one category of the hierarchical categorization;
ranking each of the at least one keyword of the set of keywords using a respective importance of each keyword of the set of keywords and the respective first confidence level of the most likely category in the hierarchical categorization; [[and]]
altering a respective arrangement of at least one of the at least one keyword on the graphical user interface on the electronic device of the user based on the ranking;
determining that (i) a respective second confidence level of one or more keywords of the set of keywords is low when a semantic similarity of a respective top category of the one or more keywords of the set of keywords and the most likely category thereof is diverged, and (ii) the respective importance of the one or more keywords of the set of keywords is high when a divergence of the most likely category is minimal;
generating, by a machine learning algorithm, one or more artificial queries using the one or more keywords of the set of keywords, wherein the one or more artificial queries increase potential categories for the one or more keywords of the set of keywords in the hierarchical categorization, and wherein each artificial query of the one or more artificial queries correctly assigns a respective category of each keyword of the one or more keywords;
facilitating displaying the one or more artificial queries on the graphical user interface of the electronic device of the user;
receiving, from the graphical user interface of the electronic device of the user, an interaction with the one or more artificial queries; and 
altering the hierarchical categorization based on the interaction with the one or more artificial queries.





Claim 16. (Currently Amended) The method of claim 11, wherein the respective importance of each keyword of the set of keywords comprises at least one of:
revenue per click within a predefined time period for the keyword;
cost per click [[f ]] within a predefined time period or the keyword; or 
total number of clicks within a predefined time period for the keyword.

Claim 19. (Currently Amended) The method of claim 11, wherein determining the respective first confidence level of the most likely category comprises:
determining a respective pairwise cosine similarity between a respective first vector representation of each of the at least one keyword of the set of keywords and a respective second vector representation of each of the at least one category of the hierarchical categorization


Claim 20. (Currently Amended) The method of claim [[11]] 19, wherein determining the respective first confidence level of the most likely category further comprises: 
determining a divergence of (1) the most likely category in the hierarchical categorization for each of the at least one keyword of the set of keywords and (2) a second most likely category in the hierarchical categorization for each of the at least one keyword of the set of keywords







Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
IDS submitted reference Kim (US 2009/0299998) teaches ranking keywords and organizing keywords based into hierarchies in [0020, 0028].
Gates (US 2019/0098039) teaches pairwise cosine, divergence and artificial intelligence in para. [0054, 0197, 0198].
Alexander (US 2021/0149921) teaches pairwise cosine and artificial intelligence for organizing keywords in para. [0061, 0067].  
Prior arts of records do not explicitly teach “determining that (i) a respective second confidence level of one or more keywords of the set of keywords is low when a semantic similarity of a respective top category of the one or more keywords of the set of keywords and the most likely category thereof is diverged, and (ii) the respective importance of the one or more keywords of the set of keywords is high when a divergence of the most likely category is minimal; generating, by a machine learning algorithm, one or more artificial queries using the one or more keywords of the set of keywords, wherein the one or more artificial queries increase potential categories for the one or more keywords of the set of keywords in the hierarchical categorization, and wherein each artificial query of the one or more artificial queries correctly assigns a respective category of each keyword of the one or more keywords; facilitating displaying the one or more artificial queries on the graphical user interface of the electronic device of the user; receiving, from the graphical user interface of the electronic device of the user, an interaction with the one or more artificial queries; and altering the hierarchical categorization based on the interaction with the one or more artificial queries” as recited in independent claims 1 and 11.  The dependent claims depends from the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159